
	

113 HRES 210 IH: Expressing the sense of the House of Representatives that a commemorative postage stamp should be issued in remembrance of the victims and in honor of the veterans of the peacekeeping mission in Beirut, Lebanon, from 1982 to 1984.
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 210
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Jones submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a commemorative postage stamp should be issued in
		  remembrance of the victims and in honor of the veterans of the peacekeeping
		  mission in Beirut, Lebanon, from 1982 to 1984.
	
	
		Whereas on the morning of October 23, 1983, at
			 approximately 6:20 a.m., a truck packed with explosives broke security and
			 detonated outside of the United States Marine Corps Barracks in Beirut,
			 Lebanon;
		Whereas 241 United States Military personnel were killed
			 in the blast;
		Whereas a total of 273 members of the Armed Services from
			 36 States across the United States were killed while serving in Beirut,
			 Lebanon, from 1982 to 1984;
		Whereas the servicemen were part of a multinational
			 peacekeeping force;
		Whereas the honor and sacrifice of the victims and
			 veterans will never be forgotten;
		Whereas remembering those who lost their lives and those
			 who served in Beirut would enhance public awareness of the roots of the war on
			 terror and strengthen public resolve to rid the world of evil;
		Whereas October 23, 2008 will mark the 25th anniversary of
			 the Beirut bombing; and
		Whereas the Nation should celebrate the peace in the
			 American spirit that was embodied in the mission of these fallen heroes: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States Postal Service should
			 issue a commemorative postage stamp in remembrance of the victims and in honor
			 of the veterans of the Beirut peacekeeping mission; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
